Citation Nr: 1140337	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  09-36 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for diabetes mellitus type 2, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at the RO in June 2011 at a Board hearing before the undersigned.  A transcript of that hearing is associated with the claims file.

Subsequent to the June 2011 Board hearing, the Veteran submitted additional evidence to include private and occupational audiometric evaluations, as well as newspaper articles referencing the Veteran's overseas service, pertaining to the issues on appeal, along with a waiver of review by the RO.  Because a wavier has been submitted, remand to the RO is not required, and appellate adjudication may proceed.

The issue of entitlement to service connection for diabetes mellitus type 2, to include as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service treatment records show no evidence of hearing loss for VA purposes in service, at service separation, or within one year of service separation.

2.  Bilateral hearing loss is currently diagnosed.

3.  The evidence of record does not relate the Veteran's bilateral hearing loss to his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  December 2006 and July 2009 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to establishing an effective date and the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA audiometric examination was conducted in August 2009; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for sensorineural hearing loss may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the Veteran's October 1966 service entrance examination, pure tone thresholds, in decibels, were as follows (results below are in ISO (ANSI) units, converted from the original document's ASA units):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
0
LEFT
10
0
0
5
0

Periodic hearing tests conducted in March 1967, August 1968, March 1969, and April 1970 also do not show hearing loss for VA purposes.  In his October 1970 subjective report of medical history, the Veteran denied hearing loss, or trouble with his ear, nose or throat; at his November 1970 service separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
10
LEFT
5
5
5
10
10

Thus, there is no evidence of hearing loss for VA purposes during service or at service separation.  There is also no postservice evidence of record, dated within one year of the Veteran's service separation, showing bilateral hearing loss that manifested to a compensable degree.  Nevertheless, service connection for hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In the post service period, hearing loss for VA purposes is first shown in the right ear in a August 1994 occupational hearing test, and in the left ear in a March 1987 occupational hearing test.  Additionally, both the August 2009 VA examination report and a March 2010 private audiology evaluation record continued to note a diagnosis of bilateral moderate high frequency sensorineural hearing loss.  

However, the evidence of record does not relate the Veteran's bilateral hearing loss to his military service.  The August 2009 VA examiner concluded that the Veteran's hearing loss was not a result of noise exposure during military service, noting that based on audiometric data reviewed, it appears that the current hearing loss occurred subsequent o active military service.  The evidence of record supports this conclusion.  Indeed, at the time the Veteran's hearing was initially tested in an occupational hearing test, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
20
0
LEFT
5
5
10
10
10

These results are nearly identical to those shown at the Veteran's service separation more than 15 years prior to the occupational hearing test.  Review of the results of the occupational testing, documented from 1986 to 2007, shows that the increase in hearing occurred during the course of the time the Veteran worked at his former place of employment.  With no other medical opinions to contract that of the August 2009 VA examiner, service connection for bilateral hearing loss is not warranted.

The Board also notes the Veteran's own contentions that his current bilateral hearing loss is related to military service.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, neurological disorders such as hearing loss are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection for bilateral hearing loss is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

The Veteran has asserted that his diagnosed diabetes mellitus, type 2, is causally related to the 30 days of temporary duty (TDY) while stationed in the Philippines during the Vietnam conflict.  Specifically, he testified that during those 30 days, he assisted in repair of planes on the ground in Vietnam, and argues that such in-country presence exposed him to herbicides.  The Veteran's service personnel records do not show that he was stationed in-country in Vietnam, but confirm that he had 17 days of TDY service from October 1968 to November 1968 which was described as "sea" service, not land service.  Due to the nature of the Veteran's military occupational specialty, however, it is unclear whether that service could have been classified as "sea" service but have also included work on the ground in Vietnam.  

To that end, the RO requested in December 2006 for verification of the Veteran's pay status for January 1968, to determine whether he had received hazard pay and had thus been in a war zone such as Vietnam.  As noted above, however, the Veteran's TDY was in October 1968 and November 1968, not January 1968.  The record does not reflect that the RO recognized this discrepancy because no further requests were made.  So that all potential means by which to verify the Veteran's alleged Vietnam service are explored, remand is required.

Accordingly, the issue of entitlement to service connection for diabetes mellitus, type 2, to include as due to herbicide exposure is remanded for the following actions:

1.  Contact the appropriate agency/agencies at the Department of Defense to determine if the Veteran received hazard pay for his 17-day period of TDY during October 1968 and November 1968.  Associate any response with the claims file; if no response is received, associate a memorandum to file outlining the actions taken.

2.  When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


